Citation Nr: 0812191	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected Type 
II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In June 2005, to support his claim, the veteran testified at 
a videoconference hearing before a Veterans Law Judge of the 
Board.  In May 2007, the Board informed the veteran that the 
Veterans Law Judge who had conducted that hearing had since 
retired.  So the veteran was asked whether he wanted another 
hearing before a Veterans Law Judge that will ultimately 
decide this appeal.  See 38 C.F.R. § 20.707.  The veteran 
responded in May 2007 that he did not want another hearing.

In September 2005 and July 2007, the Board remanded this case 
for additional development and consideration.


FINDINGS OF FACT

1.  The veteran did not have hypertension during service or 
within one year after his discharge, and there is no 
competent medical evidence otherwise suggesting this 
condition is due to his military service - including either 
caused or permanently exacerbated by his service-connected 
Type II Diabetes Mellitus.

2.  The veteran's rather recent VA examinations in January 
2006 and September 2007, post remand, determined he has 
essential hypertension that was not caused or chronically 
worsened by his service-connected Type II Diabetes Mellitus.




CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by his military service, may not be presumed to have been so 
incurred, and is not proximately due to, the result of, or 
aggravated by his service-connected Type II Diabetes 
Mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in March 2002 (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
RO, via the Appeals Management Center (AMC), complied with 
the requirements in Dingess when it sent a Dingess insert 
letter in June 2006 and August 2007 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the 
January 2007 and October 2007 supplemental statements of the 
case (SSOCs).  This is important to point out because the 
Federal Circuit Court recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  



VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records identified by the veteran and his 
representative.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology of his 
hypertension - including in particular insofar as whether it 
is secondary to his service-connected Type II diabetes 
mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

Entitlement to Service Connection for Hypertension, Including 
as Secondary to the Veteran's Service-Connected Type II 
Diabetes Mellitus

The veteran claims that his hypertension is directly 
attributable to his military service or, on an alternative 
theory of secondary service connection, was either caused or 
aggravated by his service-connected Type II diabetes 
mellitus.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as cardiovascular disease 
(including hypertension), will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



In addition, a disability that is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310.  Also, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, he shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id.; see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Records from the local VA Medical Center (VAMC) in New 
Orleans, including concerning an August 2000 consultation, 
confirm the veteran has hypertension (i.e., persistently 
elevated blood pressure readings to meet the minimum 
regulatory definition in 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101 (defining "hypertension" as diastolic blood 
pressure predominantly 90mm or greater, or isolated systolic 
hypertension with systolic blood pressure predominantly 160mm 
or greater with diastolic reading less than 90mm).  So the 
determinative issue is whether his hypertension is somehow 
attributable to his military service, including by way of his 
already service-connected Type II diabetes mellitus.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



In evaluating this issue as to the likely etiology of the 
hypertension, all relevant evidence has been considered - 
both from during service and during the many years since.  
Concerning first the evidence during the veteran's military 
service, his service medical records (SMRs) are unremarkable 
for any indication of hypertension, either in the way of a 
pertinent complaint, persistently elevated blood pressure, or 
diagnosis.  The blood pressure reading taken during an 
August 1967 examination for separation from service was 
134/80 (systolic/diastolic), so within normal limits.  There 
also is no indication of hypertension - certainly to a 
compensable degree of at least 10 percent, within one year 
after service.  This evidence goes against finding this 
condition was either directly or presumptively incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran, however, still may establish his entitlement to 
service connection for hypertension if there is competent 
medical evidence otherwise linking this condition to his 
military service, including by way of his already service-
connected type II diabetes mellitus.  See 38 C.F.R. § 
3.303(d); Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(medical nexus requirement for service connection consists of 
a link between current disability and an identifiable in-
service disease or injury).

The earliest record showing a possible manifestation of 
hypertension is a March 1996 report from a private physician, 
Dr. P.C.  When examined, the veteran had a blood pressure 
reading of 158/85 and was diagnosis with hypertension.  
He had a blood pressure of 130/90 in August 2007.  There was 
never any indication, or even suggestion, however, that his 
hypertension dates back to his military service or that it is 
traceable to his service-connected diabetes mellitus.

Consequently, VA afforded the veteran a compensation 
examination in January 2006, on remand, to determine whether 
he had hypertension in service and whether his hypertension 
is secondary to his service-connected Type II 
diabetes mellitus.  The examiner noted that the veteran had 
received his first diagnosis of Type II diabetes mellitus in 
August 1999.  Objective findings indicated his blood pressure 
recordings were 140/74, 141/79 with a pulse of 75 in sitting, 
157/82 with a pulse of 83 in standing and 150/75 with a pulse 
of 80 in recumbent.  

The examiner diagnosed Type II diabetes mellitus, indicating 
it was controlled with oral hypoglycemic agents, and 
hypertension, indicating it was controlled with an anti-
hypertensive agent.  The examiner concluded the veteran did 
not meet the criteria for hypertension during his active 
military service as his blood pressure (134/80) in August 
1967 did not meet the criteria.  In addition, the examiner 
opined that the veteran has "essential hypertension which is 
not caused by his diabetes mellitus."  

However, a Board remand in July 2007 pointed out that 
examination did not address whether the veteran's 
hypertension could have been "aggravated" by his Type II 
diabetes mellitus.  As mentioned, this, too, is a possible 
basis for establishing secondary service connection.  
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Consequently, VA afforded another 
compensation examination in September 2007 to determine 
whether his Type II diabetes mellitus aggravated his 
hypertension.  The examiner's review of the claims file noted 
blood pressure readings of 150/80 in April 2006, 132/80 in 
July 2006, 124/74 in January 2007, 114/60 in April 2007, 
109/57 in April 2007, 132/80 in May 2007, and 130/90 in 
August 2007.  Objective findings indicated the veteran's 
blood pressure in his left arm sitting was 138/78, right arm 
sitting was 132/80 and right arm standing was 118/72.  The 
examiner indicated the veteran's Type II diabetes mellitus 
had been very well controlled.  

The examiner diagnosed essential hypertension with good 
control and Type II diabetes mellitus, also with good 
control.  The examiner noted that a review of the veteran's 
service medical treatment records revealed no blood pressure 
readings that were consistent with hypertension and no 
diagnosis of hypertension.  So based on the fact that his 
diabetes has been under good control until recently and also 
his blood pressure readings in the record indicate good 
control of his hypertension, the examiner concluded the Type 
II diabetes mellitus did not cause and was not aggravating 
the hypertension.



Hence, there is no indication of the onset of hypertension in 
service, or otherwise suggesting that this condition first 
diagnosed several years post-service began during that time 
frame or was caused or aggravated by the service-connected 
Type II diabetes mellitus.  Accordingly, there is no 
competent evidence directly linking the condition claimed to 
the veteran's military service, or secondarily by way of his 
Type II diabetes mellitus.  Moreover, since, for the reasons 
and bases discussed, the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve in 
the veteran's favor, and his claim must be denied.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hypertension is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


